Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-14-2005

USA v. Taylor
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4602




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Taylor" (2005). 2005 Decisions. Paper 235.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/235


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                 UNITED STATES COURT OF APPEALS
                                      FOR THE THIRD CIRCUIT

                                                No: 03-4602

                                     UNITED STATES OF AMERICA
                                                  v.
                                          AARON TAYLOR,
                                                Appellant

                                 Appeal from the United States District Court
                                   for the Eastern District of Pennsylvania
                                          (Crim. No. 02-cr-00066-1)
                                   District Court: Hon. R. Barclay Surrick

                               Submitted Pursuant to Third Circuit LAR 34.1(a)
                                            November 18, 2004

                                      Before: SCIRICA, Chief Judge,
                                and McKEE and CHERTOFF,* Circuit Judges.

                                      ORDER AMENDING OPINION

         IT IS HEREBY ORDERED that the slip opinion filed in this case on June 16,

2005, be amended by deleting footnote n.3.

                                                                 BY THE COURT

                                                                 /s/ Theodore A. McKee
                                                                        Circuit Judge



         *
        This case was originally submitted before the three-judge panel of Scirica, Chief
Judge, McKee and Chertoff, Circuit Judges. However, Judge Chertoff subsequently
resigned from the court before this opinion was filed. Because the remaining two judges
agreed on the opinion and disposition of the case, it was not necessary to assign a third
judge. Liner v. Phelps, 731 F.2d 1201 (5th Cir.1984); Murray v. Nat'l Broadcasting Co.,
35 F.3d 45 (2nd Cir.1994). The decision is therefore filed by a quorum of the panel. 28
U.S.C. §§ 46(d).
R:\2003\4602\o_cta111405.wpd
USA v. Taylor
Page two




Dated: November 14, 2005
SLC/cc: David L. McColgin, Esq.
        Elizabeth T. Hey, Esq.
        Joel D. Goldstein, Esq.




R:\2003\4602\o_cta111405.wpd